Mr. Justice Hand, dissenting: I do not concur in the conclusion reached in the majority opinion filed in this case. The complaining party is a minor. The land was appraised at $11,070, and it had sold at a former master’s sale, in the same proceeding^ for $10,085, and the sale directed to be approved by the majority opinion was for $7800, only $420 more than two-thirds of the appraised value of the land; and the chancellor who set aside the sale in the court below and ordered a re-sale was more familiar with the situation, from his knowledge of the case, than this court could possibly be from reading the record filed in this court. We have repeatedly held, in cases like this, that great weight should be given to the view of the chancellor, and that when the interest of a minor is involved the court should guard such interest with great care. (Kiebel v. Leick, 216 Ill. 474; Compton v. McCaffree, 220 id. 137.) Had the bid in question been $420 less than it was, even though the parties were adults, the master would have been powerless to make the sale or the court to approve the sale if made, as it would have been for a sum less than two-thirds of the amount at which the land was appraised; and in the case of a minor it would seem clear it was not error to set aside a sale of the minor’s real estate for $7800 where the land had been appraised by sworn appraisers at $11,070, and sold for $3270 less than its value was fixed by the appraisers and $2285 less than the price at which it sold at a sale a short time before in the same proceeding. In the case of a sale of a mihor’s real estate, a sale may be set aside and a re-sale ordered by the chancellor upon his own motion and without security that the premises at a subsequent sale will bring more than at the sale sought to be set aside; (Jennings v. Dunphy, 174 Ill. 86; McCallum v. Title and Trust Co. 203 id. 142; Compton v. McCaffree, supra; Abbott v. Beebe, 226 Ill. 417;) and the misconduct of the solicitor representing the adult parties in interest ought not to bar the chancellor from protecting the rights of the minor in the subject matter of the sale and the minor be required to surrender his interest in the land and look to an uncertain remedy against such solicitor. Mr. Justice Vickers : I concur in the dissenting opinion of Mr. Justice Hand. I think the decree setting aside the sale should be affirmed. Mr. Justice Carter : I agree with the views expressed in the dissenting opinion of Mr. Justice Hand.